The facts are fully stated in the opinion of the Supreme Court,ubi supra. We find it unnecessary to consider the constitutional question treated in that opinion, for the reason that as a matter of construction we are clearly of opinion that the present case is not within the purview of the statute of 1941. The determinative clause in that act is: "Whenever a tenant whose original term of leasing shall be for a period of one month or longer" (italics ours). In this case the "original term" of one year began on October 1st, 1938, nearly three years before the act of August 4th, 1941. This statutory language, expressly prospective, cannot properly apply to any original term created, as here, prior to the act of 1941.
The judgment of the Supreme Court is affirmed.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 14.
For reversal — None. *Page 315